          Case 2:20-cv-04110-CFK Document 5 Filed 09/11/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DAVID HATCHIGIAN,                                  :              CIVIL ACTION
JOAN RANDAZZO,                                     :
               Plaintiffs,                         :
                                                   :
              v.                                   :
                                                   :
CARRIER CORPORATION,                               :
PEIRCE-PHELPS,                                     :
               Defendants.                         :              NO. 20-cv-04110



                                          ORDER


       AND NOW, this 11th day of September 2020, it is hereby ORDERED that the Motion

for Access to Email (ECF No. #3) is GRANTED. The Pro Se Plaintiffs, DAVID

HATCHIGIAN and JOAN RANDAZZO may register as ECF Filing Users in the ECF

System, solely for the purpose of litigating the above-captioned matter.

       It is further ORDERED that the Clerk of Court is directed to forward a copy of the

Electronic Case Filing (ECF) Account Registration Form to Pro Se Plaintiff, David Hatchigian at

2414 Township Line Road, Havertown, PA 19083, and Pro Se Plaintiff, Joan Randazzo at 2414

Township Line Road, Havertown, PA 19083.



                                                   BY THE COURT:


                                                   /s/ Chad F. Kenney
                                                   ________________________________
                                                   CHAD F. KENNEY, JUDGE
